EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robin W. Asher on 28 October 2021.

The application has been amended as follows: 
	Claims 11-18 have been cancelled;

	Specification page 16, lines 12-13, “The header 23 includes an elongated header frame 23B defined by a main beam 23C and forwardly extending legs 23D which carry a cutter bar 23A.” has been deleted;

	Specification page 17, line 16, “header frame 41” has been changed to –header frame 40—.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.




/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        October 28, 2021